Citation Nr: 1612158	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-40 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to August 1972.  The Veteran also had a period of Reserve service.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran presented testimony before the Board in September 2011.  The transcript has been associated with the claims folder.

This case was remanded by the Board in June 2012 for further development.  The case has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran served in the Republic of Vietnam during the Vietnam War.

2.  The competent evidence of record establishes a current diagnosis of diabetes mellitus, type II.

3.  The preponderance of the evidence is against finding that the Veteran has a skin condition that is related to his military service, to include presumed exposure to herbicides.   


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for establishing service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claim.  VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in April and June 2006.  The claims were last adjudicated in May 2013.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, deck logs and the relevant command history for the USS Intrepid, VA treatment records, private treatment records, written statements of the Veteran, and other lay statements.

The Veteran was also afforded a VA hearing with the undersigned in September 2011.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The instant appeal has been previously remanded to obtain the Veteran's service personnel records and the deck logs of the USS Intrepid from March 1966 to January 1967, to corroborate the Veteran's claim of exposure to herbicides.  The Veteran's service personnel records were obtained and associated with the claims file.  The Board acknowledges that, contrary to the remand instructions, deck logs were only obtained for April 1966.  Because, as discussed below, the Board finds that exposure to herbicides is presumed, the absence of those records is rendered moot.  The Board therefore finds that there was substantial compliance with the previous remand directives and adjudication of the appeal may proceed.  See Dyment v. West, 13 Vet. App. 141 (1999).  

Although an examination or an opinion was not obtained in connection with the claim for entitlement to service connection for a skin condition, the Board finds that VA is not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A.  In this case, the Veteran has not brought forth any evidence suggestive of a causal relationship between the claimed disability and his active service.  See generally Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served on the land mass of the Republic of Vietnam during the Vietnam War.  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. §  3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. §  3.307(d) are also satisfied.  The diseases subject to the presumption are listed at 38 C.F.R. §  3.309(e).  The list of those diseases includes diabetes mellitus, type II, but the only listed skin condition is chloracne. 
 
The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond the specific listed disorders, based upon extensive scientific research.  See, e.g., 79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).   

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.  

Diabetes Mellitus

The Veteran alleges that his duties as a medic aboard the USS Intrepid included travel to the land mass of the Republic of Vietnam to provide treatment on four different occasions.  Because exposure to herbicides is presumed for veterans who served in the Republic of Vietnam and, if exposure is demonstrated, diabetes mellitus is presumed to be related to it, the question of service in the Republic of Vietnam is dispositive of the Veteran's claim.

The Veteran's personnel records indicate that he served aboard the Intrepid from March 1966 to January 1967.  The Intrepid's command history indicates that it was near the coast of the Republic of Vietnam intermittently between May 1966 and October 1966.  

There is no evidence of record to support the Veteran's contention that he served in the Republic of Vietnam, other than lay statements reporting that he has given others the same account that he has given the Board.  There is also no evidence of record to refute the Veteran's assertions.  In order to deny the Veteran's claim, VA must establish by the preponderance of the evidence that the Veteran did not serve in the Republic of Vietnam.  Despite the Board's instructions, the RO has only provided deck logs for the Intrepid for April 1966, before the ship even reached the vicinity of the Republic of Vietnam. 

Because the RO has provided the Board no information or evidence that would support a finding that the Veteran did not serve in the Republic of Vietnam, resolving all doubt in favor of the Veteran, the Board finds that he did so serve and service connection for diabetes mellitus is therefore warranted.  

Skin Condition 

The Veteran contends that he has a skin condition that is related to his active duty service.

The Veteran's service treatment records note treatment in February 1965 for rubella, but no diagnosis of or treatment for any other skin condition.  The Veteran's VA and private treatment records have, over time, noted diagnoses of several skin conditions, including but not limited to a psoriatic appearing lesion, a sore, dry skin, a rash, lipomas, eczematous type dermatitis, folliculitis, and lichen simplex chronicus.  The only medical opinion of record on the etiology of any of these disorders is that the underlying cause of lichen simplex chronicus could be venous insufficiency.  There is no evidence that any of these skin conditions are related to herbicide exposure or to rubella.   There is also no evidence of a diagnosis of chloracne, which is the only skin condition that is presumed to be related to herbicide exposure.  

The only evidence in support of a relationship between any of the Veteran's diagnosed skin conditions since he filed this claim in May 2006 and his active duty service is his own stated belief that they are related to herbicide exposure.  The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, however, with no pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of a skin condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Veteran has not offered any rationale other than herbicide exposure for the argument that his skin conditions are in any way related to service.    

In light of the evidence, the Board finds that a preponderance of the evidence is against finding that a skin condition is related to service.  

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).











ORDER

Service connection for diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a skin condition is denied.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


